Citation Nr: 0809185	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-04 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
injury.  


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1966 until March 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  

The veteran elected in his February 2006 substantive appeal 
to have a Travel Board hearing and one was scheduled.  
However, the veteran withdrew the request for a hearing in 
May 2006 and asked that his appeal be forwarded to the Board 
for immediate consideration.  

In this case, the veteran's original claim for service 
connection for a right knee injury was denied by an October 
2001 rating decision.  In that decision, the RO found that 
there was no evidence showing that the claimed condition 
existed.  The claimant was informed of his appellate rights, 
but did not appeal the rating decision and it became final.  
38 U.S.C.A. § 7105(c) (West 2002).  The veteran then filed a 
claim  to reopen in March 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by VA.  38 U.S.C.A. § 5103A.  This duty to assist includes 
the requirement that VA make reasonable efforts to acquire 
relevant records that the claimant adequately identifies and 
authorizes VA to obtain.  This duty is especially heightened 
when the evidence is VA-generated.  In such cases, the 
documents are considered to be in the constructive possession 
of the VA.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Following a review of the claims file, the Board finds that 
further development is required under the VCAA regarding the 
veteran's claim.  

In his notice of disagreement, submitted in February 2005, 
the veteran relays that he was treated for his knee injury at 
a Veterans Hospital 'some years ago.'  In addition, the 
veteran notes in his substantive appeal, submitted February 
2006, that he was treated at a VA Hospital 'a year or two' 
following his discharge from service.  There is no evidence 
in the record that VA made any attempt to retrieve such 
records, and they are not currently associated with the 
claims file.  As such records may assist the veteran in 
substantiating his claim for service connection, the Board 
finds that an effort should be made to obtain them. 

The Board also notes that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
38 C.F.R. § 3.156 (2007).  In these situations, VA must 
notify the claimant of the evidence and information needed to 
reopen the claim.  Following the decision in Kent v. 
Nicholson, 20 Vet. App 1 (2006), notices for reopening claims 
must meet higher standards.  The Secretary now must provide 
the appellant with a notice letter that describes what 
evidence would be necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  Specifically, in Kent, 
the Court stated that the VCAA requires, in the context of a 
claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Therefore, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  

A review of the claims file reveals that, in light of the 
Kent decision, the VA did not fulfill its obligation to 
notify the claimant of the evidence and information needed to 
reopen the claim.  The VCAA notification letters sent to the 
claimant from the RO in March and June 2006 are insufficient.  
Although the June letter informed the claimant that new and 
material evidence could be submitted to reopen the claim , he 
was not specifically informed of what evidence would be 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  The failure to provide notice of what 
constitutes material evidence would generally be the type of 
error that produces prejudice as the claimant would not have 
notice of the types of evidence necessary to substantiate a 
claim to reopen.  Therefore, the Board remands for compliance 
with the VCAA and recent case law.


Accordingly, the case is REMANDED for the following action:

1.	Issue a corrective VCAA notice under 38 
U.S.C.A.  § 5103 (a) and 38 C.F.R. § 
3.159(b) that includes an explanation of 
the information or evidence needed to 
reopen the previously denied claim for 
service connection for a right knee injury, 
as outlined by the Court in Kent v. 
Nicholson, 20 Vet. App 1 (2006).  
Specifically, the claimant should be 
informed of what evidence would be 
necessary to substantiate the elements 
required to establish service connection 
for the right knee injury that were found 
insufficient in the previous final denial 
of record 

2.	Contact the veteran and request that he 
provide the dates and places where he was 
treated for his right knee injury following 
his discharge from service.  Specifically, 
the veteran relays that he was treated at a 
VA facility within a few years of his 
discharge.  After securing any necessary 
authorization or medical releases, request 
and associate with the claims file legible 
copies of the veteran's complete treatment 
reports from all sources identified. 

3.	After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



